Case 2:20-mc-50804-LJM ECF No. 7-1, PagelD.47 Filed 10/02/20 Page 1of5

MICHIGAN DEPARTMENT OF STATE

 

Uniform Commercial Code
J P.O. Box 30197

weg age Lansing, Michigan 48909-7697

www michigan.gow/sosuce

 

Filing Acknowledgement

Juty 05, 2078 09:57 AM

Work Order Number Initial Filing Number
WO201807060000162 20180706000183-2

Filing Description Document Filing Number
UCC-4 20180706000183-2
Debtors

INERMAL REVENUE SERVICE 1270 PONTIAC ROAD

Pontiac, Ml462346 USA

GJ. CATER-LOUIS 1270 PONTIAC ROAD
Pontiac, Ml 48340 USA

LISA PATTERSON 1270 PONTIAC ROAD
Pontiac, M1 48340 USA

ANGELA DAVIS 1270 PONTIAC ROAD
Pontiac, Ml 48340 USA

DETROIT POLICE & FIRE RETIREMENT SYSTEM 500 WOODWARD AVENUE
STE. 3000
Detroit, Ml 48226 USA

DAVID CETLINSEI 500 WOODWARD AVENUE
STE. 3000
Detroit, Ml 48226 USA,

KELLY TAPPER 500 WOODWARD AVENUE
Detroit, MI 48226 USA

secured Parties
THOMAS JAMES BROWN 15216 CARLISLE
Detroit, Ml 48705 USA

Thomas-James; Brown-Bey C/O [15216] Carlisle Street
Non-Domestic without US
Detroit, Ml 48205-9998 USA

The Michigan Secretary of State, Uniform Commercial Code office has filed the attached documents. The filing
number, date, and time are shown on each document. The filing number can be used to reference the document in
the futures,

Ruth Johnson
Secretary of State
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-mc-50804-LJM ECF No. 7-1, PagelD.48 Filed 10/02/20 Page 2 of 5
oa MICHIGAN DEPARTMENT OF STATE
Uniform Commercial Code
Jy P.O. Box 30197
Mega Lansing, Michigan 48909-7697
www michigan.gov/sosucc
July 06, 2078
Work Order Number: WO201807060000162
Work Order Receipt
Charges
Description Filing Number Qty Price Amount
UCC-t Initial Financing Statement 20180706000183-2 | 4 315.00 $15.00
ee Total $15.00
Payments Received
Type Description 7 } Amount
Credit Card 180706632 10747 $15.00

 

Total

 

 

 

$715.00
Case 2:20-mc-50804-LJM ECF No. 7-1, PagelD.49 Filed 10/02/20 Page 3 of 5

UCC FINANCING STATEMENT

Fi>Lt OA IN STHLAC TRONS,

A MARE & PHOWE OF CONTACT AT FILER (opted)
THOMAS JAMES BROWN TRUST

Go EMAL ACT AT FER {optercal)
tjbenterprisesusai@yahoo.com

. SEND ACKNOWLEDGEMENT TO: (Name and Adcrass)
THOMAS JAMES BROWN TRUST
clo 23205 Gratiot Avenue
PMB 190

Eastpointe, Ml 48021-9999 USA

 

 

 

 

 

Michigan Dkeportment of Stoute - Uniform Commennal (rahe

Filing Nucober: 201070 RS 2
Falereg Liste ord Troe: O70 ODS OR ST AM

Hivtal Niomber of Pages: 2

(Thre document was Shed choeinonicalied

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR'S NAME. Prowde onde gew Drebiow nares (dase 16) (eee oem full pees cin poe rei oe eee Aree Cae oie Dlebder's naene arty bart othe dneipiciil Deebitioe's
Pere nv rest it ev iw 1, beth sala idee 1 Bk, cheek nate [] are crtende Tha irndencual Debtor iio iaher dace BH of the Foray Slicker rest Acker [Foray UT Aad E

1a Ce NL Ge 1 PS aE.
INERNAL REVENUE SERVICE

 

 

 

 

 

Vine TAO ACS Wid ANAL FaresT PERSOTAL NALA EDOITPOMAL NEMEVS MRETIALS! FF Fe

|

, kRGALMKELS ae | - STATE [| RORTAL Cane CoLeTary
4270 PONTIAC ROAD Pontiac MI 43340 USA
2 DEBTOR'S HAM

 

E Pree ade uote ey Dacbter mame Guo 3h) (ue read) full sore gio nea, snnckty cp abheevtase ang mac? the Ceteer's name # ara part of Ge beciecheet Dhetear =

nose ail pvot fit a ine 2, leave oll of Rem 2 blink, theck her = Dyan: pride Te indencial Detter niernadiocan ther Hof ive Finarearg laternert Adderduen (roe UOC tad!

 

[ao Ia MEET ray a

“a NOP ALAS SUPA

 

 

 

 

 

 

 

 

 

[FIRST PERSAL RANE AGRA TOMWAL MANES Suna TALS) FF oe
(CATER-LOUIS |'G.J.
i WAMU ADRESS” [aire STATE |PrStaL CODE CONTA
1270 PONTIAC ROAD ‘Pontiac Ml '48340 USA
) SECURED PARTY'S MAME tor NAME uf ASSHGNEE of ASSHGNT SECURED BART?) Provide only ong Becurrd Party race [ln re Any
4h. OSG A581 RS A
|\THOMAS JAMES BROVIN
on} --= --
ab VPADKLS RUA HST PERSONAL RAME ADSTTIGHAL HAMESSVIMITALCS) BPEL
EWEN ADURESS oe fore SIAL |POSraL Cote CNTRY
15216 CARLISLE (Detroit Mi (46205 USA
COLLATERAL: Ths trance staternact Gonnbrs the dol

 

 

caring Golitera
THIS (3 ACTUAL AND CONSTRUCTIVE NOTICE

NOMCE OF TORT CLAIM WITH ASSESSMENT FOR DAMAGES, SENT MARCH 28, 2018, USPS REGISTERED CERTIFIED MAIL
NO. 701 50640000033170612. SENT ON MAY 8. 2018, CONDITIONAL ACCEPTANCE CERTIFIED MAIL NO,
M15 17 3000008593 1284, SENT JUNE 4, 2048, NOTICE OF TORT CLAIM WITH ASSESSMENT FOR DAMAGES, All agents and

poncipals are here by Notice of claim made against all assets foriegn and domestic for claims agama Secured Parties. Adjustment of
this fing is in accordance with LIC Sections 1-709, 1-104. 10-104, and HJR-192, Public Law 73-10.

 

Loerk, got faces and check oats cme Bea Crane ts fet Pebble TA) [ee US ed Ae TF and bg trans | LJ bers feeetriersd by a Devedont's Personal Repre

Fo Tunnel genky oapaisnie geet chee anty cree Eco
[] Put

[ ] Pato. Pan Tressetion tj Rubs ieee Fray Sti 0 & Chetter oa Tracing Pikes

Clem

7 ALTERNATIVE GESKSNATION [# aponeabwe:
2 CHTTHOWAL FILER REFERENCE DATA:
TERMINATION OF FRAUDULENT IRS LIEN NO. 220237416

| Lebar sce Le Sead Cane agrcit

FILING GFFICE COPY — Lilt FINANCING STATEMENT (Form UOC 1) Ree. CAVE]

Bis (lhennke pony af aida pret hese: cei et Eat,
fet Agrcutuna Lien [7] Nondite Fling

siPopee fet Gade fiedce = (1) Licereebitensgr
Case 2:20-mc-50804-LJM ECF No. 7-1, PagelD.50 Filed 10/02/20 Page 4 of 5

UCC FINANCING STATEMENT ADDITIONAL PARTY

FOLLOW INSTRUCTIONS

16 MAME OF FIRST DEBTOR: game as bre tao been Fiednang Staterent @ bre 1D was lef Blane
tee aod! Catton nearer ded not it oheck here i

 

 

| tos, CRTEANLEA THORS LEE,
‘INERNAL REVENUE SERVICE

SE LL ay ME:

AST PERSON NAME

 

ADE TRORLAL POR Se TALS Sue Ek

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

“ ADDITIONAL DEBTOR'S MAME | Prove onty poe Detsine naree 1 Se ne aby $58 cre, Eat herr, SO Pe TE, I or anes riace ary petty Dessay serra]
[Su COPRLAGRN OCIS

 

‘a

 

 

ify MERA AL Ss SRE FIRST PERSOMAL NAME [ADDITIONAL HAMEDS INITIALS [Sur FIR
PATTERSON LISA | |
1h, UMLNG ADOSE arr TE RTA jcounTer
1270 PONTIAC "ROAD |Pontiac hi 48340 USA

 

) ADCRTEOMWAL DEBTORS MAME Poovide only ger Gedtor nome Oe or Mb {uve eae, dud soe nin vot net, omecity, or abtbesviane ety fant of the Dehise's rare}

SE SANILAT OMS BANE Be : ON

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 ip OPAL SAE ~ FIRSTPERSOWA MAE 00000)”C MPSA AMES pervielgs; Suri
DAVIS ANGELA
vor MMLING: ADRESS, : —_ oir STATE | POSTAL COE COUNTRY
1270 PONTIAC ROAD Pontiac hil 48340
, a OMAL DEBTCH'S MAME: Parte ony oye Debeoe race (21a oc 71h use enact Minera: donet utd meh or abbrevate any port of the Debtors aro)
| AA THT 5 Be ‘Ae
|DETROIT POLICE & FIRE RETIREMENT S SYSTEM
ORT {ta a OLS SURMAME : - [rm Pr ea) etm ADE] Waa, MESS NTS LYS | FUE FLA a
| - | |
ii RauLpeS ADO ary istate [eGSTALCEOe = = =| (CNTR
500 WOODWARD AVENUE STE. 2000 Detroit Lui 43226 USA
27 [et ADNTONAL SECURED PARTY'S NAME oe (] ASSIGNOR SECURED PARTY'S NAME: Provide ney ong name (ta cr P75)
Ha CAGAarANONS KAU
= z ne eM > SIR |ARS* PERSONAL NAME Oo : ] ACHCETICNGAL PUAARCES pend PALES SUE FLUE
Brown-Bey _[omasvames:
NGALORESS - Te gTATz |POSTALCOUE COUNTRY
cio [15216] Carlisle Street Non-Domestic without US. [Detroit Ml 48205 99598 USA
23 Ly ADENTIOHAL SECURED PARTY'S MANE of [7] ASSHINOR ae PARTY'S NAME: Prneste orty gag rae (ea oe oot:
Hu CPGAA TCE AME a a
watt weet — a
| 25. RUMI AL S SURNAME PuttST PERNA MAMIE LADUYTHORAL MAMIE NITIALSS | SUF FTX
A, MAGING ADRESS ee lotr oO  meeennTSTATE PGSTALEROE  «GQUNIRY

 

 

7S MECELLANEOUS:

 

FIUNG OFFICE COPY — LADO FINANCING STATEMENT ADOITIONAL PARTY (Foon LIG0 TAP) (Rey CAFR
UCC FINANCING STATEMENT ADDITIONAL PARTY

HOLLOW IWS TRU TRS

 

3. MAME OF FETST DEBTOR: Saorce as tre Ja or Thon Fanancang Slakerent ff bre 1b was A bland

Deuce dnl! Desbdor cae ded not ft check here G

 

 

aa CHG SMLLA TES MARTE.

IN ERNAL REVENUE SERVICE

 

 

5b. (MOL, SUR

 

| ALE TICRENL, MAME PSR MATUAL ES
|

1

Fo

 

 

Case 2:20-mc-50804-LJM ECF No. 7-1, PagelD.51 Filed 10/02/20 Page 5 of 5

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

19 ADOSTHONAL DEBTOR'S NAME. Provide only one Detter name (18a or 180) (ute exact tl nae. do noforel modiiy, or abbtrnate any gail of the Debtor's nace}
Tk CG AMLLE TIS Ma

 

 

 

 

 

REST PERSONAL, MARIE | ALDI TAL, MESS PNT TELS t
DAVID |
2: MMULEN ADORE — itr - Cletate [Sth de
500 WOODWARD AVEHUE STE. 3000 Detroit Mi 48226

 

 

ARE

CRT

USA

 

0. ADGA DEBTOR'S NAME: Prove ondy org Detter sane 12s of DOG) (use enue ful nase: do net emai, modiy, or aborts any part of the Debece's rare}

 

[Shs ORGAMZATION S MAME

rae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 INTrALAL SSA FIRST PERSONAL NAME ADCATIONAL NAMES S PETALS! SFM
TAPPER KELLY
2, WALING ADORE Oo jar a STATE [POSTAL CODE COUNTEY
500 WOODWARD AVENUE Detroit hl 45226 USA
21, ADEM ONAL DEBTORS NAME: Proves ondy gag Debtor nance (218 .0° 1b) fuse exec, fil narre, dp not ovat, mrodity, ot abbrevish: any part of she Detecr's navel
Pa CSGANZATIONS NAME BO
= ee oe .
Ze INDUS SURE HAST PERSONAL MALE ADOITCAAL WAMESS ARATLALS) SLFFTX
He WAUING ADORESE OS ~ dearer SIE [POSTAL CODE comm
7D) ADGTTONAL SECURED PARTY'S NAME a [7] ASSIGNOR SECURED PARIYS NAME: Provide only org name (22a.or 225)
[zx OAR ATONS TRUE Se reer arencennnene SSS SE
|
“| Oe WTP UALS, Sa FIRST PERECHAL HALE ADATGMAL NAMES RATIALE) | FURR
| oe a
1; MAING ADDRESS aly SIATE | POSTAL CODE VeoNTRY
24, [] ADDITONAL SECURED PARTY SHAME g¢ [] ASSIGNOR SECURED PARTY'S NAME: Privide oniy ore name ida or 230)
[23a CRSANITATIONTS Nene —
oxa|
~ (20, (MORALES SURE rir T PoE PES LAL, eae - AD ED WARES SM LAE SS) Bre
}
| Ce — ee
P38 WAS ADRESS ore ETATE [POSTALOODe ==——s=«CS Tr

 

 

 

 

24 MEBCE. LANE CES

 

FILING OFFICE GOPY — LED FINGNCING STATEMENT ADDITIONAL PARTY (Fav LSC 1AB) (Ree (2211)
